Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142914 & (96)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RODNEY HANNA,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142914
                                                                    COA: 289513
                                                                    Wayne CC: 07-732805-NH
  DARIO MERLOS, D.D.S.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the March 3, 2011 judgment of the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.302(H)(1). The parties may
  file supplemental briefs within 42 days of the date of this order, but they should not
  submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2011                    _________________________________________
         p1025                                                                 Clerk